Citation Nr: 0513755	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  98-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable initial disability rating for a 
corneal abrasion of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran's claim for 
residuals of a corneal abrasion of the left eye and assigned 
an initial noncompensable disability rating thereto.  The 
veteran filed a timely appeal to the noncompensable initial 
disability rating assigned by the RO.

When this matter was previously before the Board in November 
2001, and again in August 2003, it was remanded to the RO for 
further development, which has been accomplished.  The case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence shows that the veteran does not 
currently have any residuals of his inservice corneal 
abrasion of the left eye.


CONCLUSION OF LAW

The schedular criteria for a compensable initial disability 
rating for residuals of a corneal abrasion of the left eye 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.84a, Diagnostic Code 6009 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in November 1996, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in July 
1997, in the statement of the case (SOC) issued in February 
1998, in the supplemental statements of the case (SSOCs) 
issued in April 1999, July 1999, February 2000, April 2002, 
and January 2005, in the Board remands dated in November 2001 
and August 2003, at the time of his hearing before an RO 
hearing officer in September 1999, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in February 2001, December 2001 and May 
2004, the RO advised the veteran of the enactment of the 
VCAA, and provided him with detailed information about the 
new rights provided thereunder, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including repeated visual and ophthalmologic examinations, 
private medical reports, and several personal statements made 
by the veteran in support of his claim.  The veteran 
testified at a hearing held before an RO hearing officer in 
September 1999, and a transcript of his testimony has been 
added to the claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2001, 
December 2001 and May 2004 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and SSOCs were provided to the 
appellant in April 2002 and again in January 2005.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Indeed, the appellant has submitted numerous 
statements and testimony to VA showing why he believes he is 
entitled to a compensable initial disability rating for his 
residuals of a corneal abrasion of the left eye.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

The veteran has claimed entitlement to an increased 
disability rating for his service-connected residuals of a 
corneal abrasion of the left eye.  This is an original claim 
placed in appellate status by a notice of disagreement (NOD) 
taking exception to the initial rating award dated in July 
1997.  Under these circumstances, VA must attempt to obtain 
all such medical evidence as is necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 
C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history").  This obligation was satisfied by 
the various examinations and treatment reports described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  In addition, 
in cases where the claim for a higher evaluation stems from 
an initial grant of service connection for the disability at 
issue, as here, "staged" ratings may be assigned if there 
is a material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the severity of the veteran's residuals 
of corneal abrasion of the left eye includes a visual 
examination dated in April 1992 at Southern Kentucky 
Ophthalmology.  At that time, the veteran reported a history 
of having had a fragment of ceramic tile in the left eye in 
1972.  Examination revealed posterior vitreous detachment in 
the right eye, with no tears noted, and a diagnosis of same 
was rendered.  Examination of the left eye was normal.

Also relevant is the report of a VA visual examination 
conducted in April 1997.  At that time, the examiner noted 
the veteran's history of sustaining a corneal abrasion to the 
left eye in service, with a residual corneal scar reported on 
a service record in February 1972.  The veteran reported 
occasional left blepharospasms by history, with no other 
notable eye pathology.  At the time of the last reported eye 
examination in September 1987, the veteran had 20/20 vision 
in both eyes.

On examination, the veteran again had 20/20 vision in both 
eyes.  Bilateral corneal examination revealed clear corneas 
with "possible" evidence of a faint, well-healed scar in 
the left eye.  There were no complaints of diplopia, visual 
field defect or nystagmus.  The examiner rendered a diagnosis 
of occasional, intermittent blepharospasms of the left eye.

The veteran again underwent a VA eye examination in October 
1998.  Examination revealed visual acuity of 20/20 in the 
right eye, 20/10 in the left eye.  Anterior segments showed 
evidence of a small pingeculum on the medial aspect of the 
sclera on the left eye, which intermittently became red, 
inflamed and irritated and caused the veteran some 
discomfort.  The examiner noted that it did not require 
surgical intervention.  No diagnosis was rendered.

In September 1999, the veteran testified at a hearing before 
an RO hearing officer.  At that time, his major contention 
was that he should be granted a higher rating because he had 
recently been prescribed progressive eyeglasses for his 
worsening vision.  He stated that he occasionally had a 
twitch and redness in his left eye, and that his vision 
sometimes became hazy.

In February 2002, the veteran again underwent a VA eye 
examination.  At that time, the veteran reported that he had 
continued to have tearing and redness of the left eye ever 
since the time of an injury in late 1971.  On examination, 
the veteran had corrected visual acuity of 20/16 on the right 
and 20/20 on the left.  Conjunctiva and sclera were normal 
bilaterally.  Following an examination, the examiner rendered 
diagnoses as follows:  history of corneal abrasion likely to 
the right eye; blepharitis left eye greater than right eye; 
residual corneal stromal opacity right eye, likely related to 
the history of corneal abrasion to the right eye; and 
superficial punctuate keratopathy likely related to 
blepharitis.

Following a review of this report, the RO determined that a 
new VA examination was required in order to determine which, 
if any, of the diagnoses rendered during the February 2002 
examination were related to the veteran's left eye corneal 
abrasion, or whether there were any other residuals 
specifically attributable thereto.

The veteran underwent the requested VA eye examination in May 
2003.  At that time, the veteran complained of a dull pain or 
twitch in the left eye.  He reported having been hit in the 
left eye with a shot cartridge in October 1968, and a second 
injury in October 1971, when he was hit in the right eye with 
a piece of Formica.  Examination revealed corrected visual 
acuity of 20/20 on the right and 20/25 on the left.  The 
veteran denied any diplopia.  Visual fields were full 
bilaterally.  No further testing was deemed necessary.  Slit 
lamp examination showed mild blepharitis bilaterally, greater 
on the left than on the right.  Corneas were clear 
bilaterally, save for a small area off the papillary axis in 
the right eye.  Macula, vessels and periphery were within 
normal limits in the left eye.  Following an examination, the 
examiner rendered a diagnosis of mild blepharitis, left eye 
greater than right eye, as well as several diagnoses of the 
right eye, which he concluded were unrelated to service.  He 
concluded that "Although the patient states he sustained a 
left corneal abrasion during his service, no obvious scar is 
seen on this examination.  It is felt very unlikely that the 
patient has any residual visual disability from these 
incident[s]."

The Board observes that extensive VA outpatient treatment 
notes from the past several years do not reflect any 
complaints or diagnoses of, or treatment for, left eye 
problems.

The veteran's residuals of a corneal abrasion of the left eye 
have been evaluated as noncompensably (zero percent) 
disabling under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6009, pursuant to which the severity of 
unhealed injuries of the eye are evaluated.  This code states 
that this disability, in chronic form, is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with a minimum rating of 10 
percent during active pathology.

A review of the evidence detailed fails to reveal that the 
veteran currently suffers from a chronic unhealed eye injury 
as a result of his corneal abrasion several decades ago.  
Visual acuity has consistently been found to be normal, and 
visual fields have been full.  There is no evidence of pain, 
rest-requirements, or any episodic incapacity as a result of 
the corneal abrasion.  On the contrary, the most recent VA 
examination in May 2003 failed to reveal any residual 
evidence of the inservice abrasion at all, including no 
evidence of any scar.  Furthermore, despite the contentions 
of the veteran and his wife that he has had to wear glasses 
because of reduced bilateral vision due to residuals of his 
inservice corneal abrasion, the examiner concluded that "It 
is felt very unlikely that the patient has any residual 
visual disability from these incident[s]."

In short, the Board has identified no evidence of any current 
residuals of the inservice left corneal abrasion which to 
evaluated.  The Board observes that regulations stated that 
in every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2004).  As such, the Board finds that the noncompensable 
(zero percent) initial disability rating assigned by the RO 
was correct, and a compensable initial disability rating for 
a corneal abrasion of the left eye must be denied.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2004).  However, given the lack of evidence of 
any current residual disability, and with the lack of 
evidence showing unusual disability not contemplated by the 
Rating Schedule, the Board concludes that a remand to the RO, 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 


ORDER

A compensable initial disability rating for a corneal 
abrasion of the left eye is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


